DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 27-29, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 20140039423 A1).
	Regarding claim 27, Riesinger teaches a negative pressure device (wound treatment device (400)) for applying to skin (see Abstract), the device being configured to define a sealed enclosed three-dimensional space when at least a portion of the device is sealed against the skin (sealed space within wound treatment device (400), see Figure 11A-B) , the device comprising a body including at least one expandable segment that is configured to expand after 
Regarding claim 28, Riesinger further teaches a pressure relief valve (one way valve (12)) on the body configured to provide selective pneumatic communication between ambient and the sealed enclosed three-dimensional space (valve (112) allows the flow through of air) pressure inside the hollow body can be regulated, see Paragraph [0063]), wherein the pressure relief valve is configured to open in response to a compressive force exceeding atmospheric pressure being applied to the at least one expandable segment (one way valve (112) allows air and excess wound secretions to exit the wound treatment device when regulate the pressure of the wound cavity, see Paragraph [0063]) and is configured to close in response to the compressive force exceeding atmospheric pressure being removed from the at least one expandable segment (one way valve (112) does not allow a return flow from the outside, see Paragraph [0063]).
Regarding claim 29, Riesinger further teaches wherein the at least one expandable segment (hollow body (4.3)) moves toward the skin when a compressive force exceeding atmospheric pressure is applied to the at least one expandable segment (when hollow body (4.3) is compressed the hollow body moves towards the skin, see Figure 11b) and the at least one expandable segment moves away from the skin when the compressive force exceeding atmospheric pressure is removed from the at least one expandable segment (when hollow body (4.3) is not compressed the hollow body moves away from the skin, see Figure 11a).
Regarding claim 38, Riesinger further teaches wherein the body is made from a flexible material (hollow body (4.3) can be elastically deformable, see Abstract)  and includes an apron .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 20140039423 A1) in view of Weilbacher et al. (US 4529402 A), herein after referred to as “Weilbacher”.
Regarding claim 30, Reisinger teaches all of the limitations following as discussed above in claim 27. However, Reisinger does not explicitly disclose a retaining structure connected with at least one of the body and the at least one expandable segment and cooperating with the at least one expandable segment such that the at least one expandable segment is compressed prior to the device being sealed against the skin.
Weilbacher teaches a retaining structure connected with at least one of the body (vacuum assist means (39) includes a hinged plastic spider device and elastomeric ring (61) which acts as the mechanical force means to keep the bellows compressed, see Figure 3) and the at least one expandable segment (connected to the bellows container (1), see Figure 2-3) and cooperating with the at least one expandable segment such that the at least one expandable segment is compressed prior to the device being sealed against the skin (after bellows container (1) is compressed it is maintained in activated positioned until ready for see Col. 11 lines 49-59) (see Col. 12 lines 1-56).
Riesinger and Weilbacher are analogous art because both deal with a bellows type pump that provides negative pressure to the wound cavity. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the bellows body to further include a retaining structure as taught by Weilbacher. Weilbacher teaches the bellows with a restraining feature provides a means which a wound suction evacuator system can develop nearly constant 
Regarding claim 31, Reisinger and Weilbacher teaches all of the limitations following as discussed above in claim 30. Weilbacher further teaches wherein the retaining structure (vacuum assist means (39) includes a hinged plastic spider device and elastomeric ring (61)) is selectively removable from at least one of the body and the at least one expandable segment (the elastic ring (61) can be inserted and removed through opening (8) in the neck (2) of bellows (1), see Col. 10 lines 65-68; Col. 11 lines 1-6), wherein the at least one expandable segment is configured to move away from the skin after the retaining structure is removed from at least one of the body and the at least one expandable segment (upon releasing the vacuum assist means and elastomeric ring (61)  the bellows container (1) expands to its normal rested expanded state, see Col. 12 lines 1-33).
9.	Claim 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 20140039423 A1) in view of Heaton et al. (US 8535283 B21), hereinafter referred to as “Heaton”.
Regarding claim 33, Reisinger teaches all of the limitations as discussed above in claim 27. However, Reisinger does not explicitly disclose a biasing element connected with at least one of the body and the at least one expandable segment, wherein the biasing element cooperates with the at least one expandable segment so as to bias the at least one expandable segment toward an expanded state.
Heaton teaches a biasing element connected with at least one of the body and the at least one expandable segment (compressible bellows (300) can have a biasing force to expand, 
Reisinger and Heaton are analogous art because both deal with a bellows type pump that provides negative pressure to the wound cavity. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the bellows body of Reisinger and further include a biasing element wherein the bellows have elastic properties to be in an expanded state, as taught by Heaton. Heaton teaches the material of the bellows affects the amount of obtainable reduced pressure as well as the input pressure required to initiate compressible bellows (see Col. 10 lines 1-19).
Regarding claim 34, Reisinger and Heaton teach all of the limitations as discussed above in claim 33. Heaton further teaches wherein the biasing element cooperates with the at least one expandable segment so as to bias the at least one expandable segment away from the skin after the device has been sealed against the skin (elastic properties of the material from which compressible bellows is composed biases the corrugations included on compressible bellows to move away from one another such that compressible bellows expands to uncompressed position, see Col. 12 lines 23-37).
Regarding claim 35, Reisinger and Heaton teach all of the limitations as discussed above in claim 33. Heaton further teaches wherein the biasing element cooperates with the at least 
Regarding claim 36, Reisinger and Heaton teach all of the limitations as discussed above in claim 33. Heaton further teaches when in the first state (uncompressed bellows) the biasing element biases the at least one expandable segment toward the expanded state (the bellows is in a uncompressed relaxed state, see Figure 3), and when in the second state the biasing element biases the at least one expandable segment away from the skin (the bellows are expanded away from the skin, see Figure 3).
10.	Claim 37 and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 20140039423 A1) in view of Donda et al. (WO 2017075381 A1), herein after referred to as “Donda”.
Regarding claim 37, Riesinger teaches all of the limitations as discussed above in claim 27 and Riesinger further teaches at least one expandable segment (bellows-like hollow body (4.3)). However, Riesinger does not explicitly disclose wherein the at least one expandable segment is configured to move toward an expanded state when pressure acting against an external surface of the expandable segment is up to 20% greater than an internal pressure in the sealed enclosed three-dimensional space acting against an internal surface of the expandable segment.

Riesinger and Donda are analogous art because both deal with wound therapy device with a vacuum source. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound therapy device of Reisinger and further include an external surface of the expandable segment is up to 20% greater than an internal pressure in the sealed enclosed three-dimensional space, as taught by Donda. Donda teaches this can have the advantage of more efficiently drawing exudate from the tissue site, see last line of Paragraph [0036]).
Regarding claim 39, Riesinger teaches all of the limitations as discussed above in claim 27. However, Riesinger does not explicitly disclose a reactor configured to consume oxygen or at least one non-inert gas.
Donda teaches a reactor (16) configured to consume oxygen or at least one non-inert gas (configured to react with at least one selected gas (e.g., nitrogen, oxygen, carbon dioxide, etc.) found in air to consume the at least one selected gas within the enclosed volume (56), see Paragraph [0036]).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound therapy device of Riesinger and further include a reactor within the enclosed volume, as taught by Donda. Donda teaches a reactor can have the advantage of more efficiently drawing exudate from the tissue site. Also, advantageous, the limited heat from the reactor can be used to assist in healing at the tissue site (e.g., preventing infection) (see last line of Paragraph [0036]).
Regarding claim 40, Riesinger and Donda teach all of the limitations as discussed above in claim 39 and Donda further teaches the reactor (16) is disposed in the sealed enclosed three-dimensional space beneath the body (more particularly, the reactor 16 can be positioned in the enclosed volume (56), see Paragraph [0038]) (see Figure 2A).
Regarding claim 41, Riesinger teaches all of the limitations as discussed above in claim 27. However, Riesinger does not explicitly disclose a chamber in fluid communication with the sealed enclosed three-dimensional space via an opening in the body and a reactor configured to consume oxygen or at least one non-inert gas, the chamber configured to maintain a predefined chamber volume while the gas is being consumed from the enclosed three-dimensional space.
Donda teaches a chamber in fluid communication with the sealed enclosed three-dimensional space via an opening in the body (chamber located between the upper layer (84) affixes to the lower layer (86) is in fluid communication with enclosed space (56) via openings (88), see Figure 2) (see Paragraph [0040]) and a reactor (16) configured to consume oxygen or 
Riesinger and Donda are analogous art because both deal with wound therapy device with a vacuum source. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound therapy device of Riesinger and further include a chamber and reactor within the sealed enclosed three-dimensional space, as taught by Donda. Donda teaches a reactor can have the advantage of more efficiently drawing exudate from the tissue site. Also, advantageously, the limited heat from the reactor can be used to assist in healing at the tissue site (e.g., preventing infection) (see last line of Paragraph [0036])
Regarding claim 42, Riesinger and Donda teach all of the limitations as discussed above in claim 41 and Donda further teaches the reactor is in fluid communication with the chamber (reactor (16) is in fluid communication with the upper layer (84) affixes to the lower layer (86), see Figure 2).
Regarding claim 43, Riesinger and Donda teach all of the limitations as discussed above in claim 41 and Donda further teaches the reactor is disposed in the chamber (the upper layer (84) affixes to the lower layer (86) to enclose the reactor (16), see Figure 2).
claim 44, Riesinger and Donda teach all of the limitations as discussed above in claim 43 and Donda further teaches a container body (the upper layer (84) affixes to the lower layer (86)) in fluid communication with the sealed enclosed three-dimensional space (via openings (88)) and defining the chamber (the upper layer (84) affixes to the lower layer (86) defining the chamber holding reactor (16), see Figure 2), the container body (84 and 86) including the at least one expandable segment ((84) and (86) are attached to reactor housing element (14) analogous to the expandable reservoir (4.3, as taught by Riesinger).
Regarding claim 45, Riesinger and Donda teach all of the limitations as discussed above in claim 44 and Donda further teaches the reactor is disposed in the chamber (reactor (16) is enclosed in upper layer (84) and lower (86), see Figure 2).
Regarding claim 46, Riesinger and Donda teach all of the limitations as discussed above in claim 44 and Riesinger further teaches wherein the sealed enclosed three-dimensional space (sealed space within hollow body (4.3)) includes an initial air volume portion occupied by air trapped in the sealed enclosed three-dimensional space prior to the reactor consuming the gas (inherent that there will be an initial air volume within hollow body (4.3) when compressed, see Figure 14), wherein the predefined chamber volume is at least six times larger than the initial air volume portion (It appears in Figure 12 that the hollow body (4.3) is expanded to a volume at least six times larger than the initial volume) (It would be reasonable for any predefined chamber volume of a bellows type pump to expand at least six times than its initial volume in order to provide the necessary suction force to the wound).
Allowable Subject Matter
11.	Claims 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 32 would be allowable for reciting, inter alia, “the at least one expandable segment includes a plurality of expandable segments, the negative pressure device further comprising a plurality of retaining structures each connected with at least one of the body and at least one expandable segment of the plurality of expandable segments.”.
Regarding claim 32, Reisinger teaches all of the limitations as discussed above in claim 27. However, Reisinger fails to disclose the at least one expandable segment includes a plurality of expandable segments, the negative pressure device further comprising a plurality of retaining structures each connected with at least one of the body and at least one expandable segment of the plurality of expandable segments. The device of Reisinger only teaches one single expandable bellows and not multiple expandable bellows. It would be unreasonable for Riesinger to have multiple expandable bellows because it would alter the negative pressure environment of the wound dressing. There is no prior art that was found that read on the limitations of the claims. Therefore, the combination of limitations are considered allowable. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.R./ (3/11/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        15 March 2022